Case 2:20-cv-10752-GCS-APP ECF No. 24, PageID.344 Filed 01/04/21 Page 1 of 11




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


KYLE JAMES BRISTOW,

            Plaintiff,
                                           Case No. 20-10752
      vs.                                  HON. GEORGE CARAM STEEH

AMERICAN NATIONAL
INSURANCE COMPANY,

         Defendant.
____________________________/

 ORDER DENYING DEFENDANT’S MOTION TO DISMISS [ECF No. 17]

      Plaintiff, Kyle James Bristow, alleges that defendant, American

National Insurance Company (“American National”), violated the Telephone

Consumer Protection Act (“TCPA”) 47 U.S.C. § 227, and the accompanying

regulations prescribed by the Federal Communications Commission, by

calling his cellphone number eleven times and leaving five voicemails for

commercial purposes. Plaintiff’s Second Amended Complaint asserts one

count for violations of the TCPA. Plaintiff alleges that defendant violated

two provisions of the TCPA: 47 U.S.C. §227(b)(1)(A)(iii) when it called

plaintiff’s cellphone without prior express written consent; and 47 U.S.C.

§227(c)(5) for making unsolicited telephone calls of a commercial nature to


                                     -1-
Case 2:20-cv-10752-GCS-APP ECF No. 24, PageID.345 Filed 01/04/21 Page 2 of 11




plaintiff’s cellphone despite the number being registered with the National

Do Not Call Registry. The matter is before the court on defendant’s motion

to dismiss pursuant to Fed. R. Civ P. 12(b)(6) [ECF No. 17]. The matter is

fully briefed and the Court does not believe it will be further aided by oral

argument. For the reasons stated below, defendant’s motion to dismiss is

denied.

                         STATEMENT OF FACTS

      Plaintiff is a Michigan resident who has a cellular telephone, which he

uses for personal calls, ending in -8395. Defendant is a for-profit

corporation that specializes in insurance products and services and is

headquartered in Galveston, Texas. Beginning on February 3, 2020,

plaintiff began receiving telephone solicitation calls from defendant to his

cellular telephone. Plaintiff’s cellphone number has been registered on the

National Do Not Call Registry since November 2005. From February 3,

2020 to February 6, 2020, plaintiff received eleven calls and five voicemails

from defendant. Plaintiff did not answer any of these calls. The voicemails

claim to be in reference to a life insurance quote.

      On February 8, 2020, plaintiff placed a call to defendant. On

February 10, 2020, Derrick Jefferson, an employee of defendant, returned

plaintiff’s call. During this call, plaintiff expressed to Jefferson that he did


                                       -2-
Case 2:20-cv-10752-GCS-APP ECF No. 24, PageID.346 Filed 01/04/21 Page 3 of 11




not wish to receive the calls at issue. Jefferson responded, “I guess what

happens is once you put your information online, we don’t actually call you,

the system calls.” Upon learning that plaintiff did not wish to receive calls,

defendant ceased placing any further calls to plaintiff’s cellular phone.

Musselman Decl. at ¶¶ 5-6. 1

      Defendant asserts that it never called plaintiff’s phone number at

random nor used a machine that dials random or sequential numbers.

Musselman Decl. at ¶ 4. Rather, defendant claims that it began calling

plaintiff’s phone number on February 3, 2020 in response to an application

or inquiry into its products or services. Defendant contends that on

February 3, 2020, a prospective customer (“Customer”) visited defendant’s

website and filled out a request for an insurance quote. In the “contact”

field of that online insurance request form, the Customer entered plaintiff’s

phone number ending in -8395. The Customer accepted defendant’s terms

and conditions, including that defendant would call the Customer to provide

further information as requested in the insurance quote form. Musselman

Decl. at ¶ 2.




1
 Michael Musselman is the Assistant Vice President – Marketing & Analytics
Independent Marketing Group of American National.
                                        -3-
Case 2:20-cv-10752-GCS-APP ECF No. 24, PageID.347 Filed 01/04/21 Page 4 of 11




      Upon learning that plaintiff did not ask to be called by American

National, defendant investigated. Musselman Decl. at ¶ 8. Defendant

discovered that the Customer appears to have a phone number that is

identical to plaintiff’s except the last digit is one number different. Id.

Defendant claims that, before its February 10, 2020 call with plaintiff, it had

no reason to know that the phone number the Customer entered on

American National’s website on February 3, 2020 was plaintiff’s phone

number. Musselman Decl. at ¶¶ 10-11.


                              LEGAL STANDARD

      Rule 12(b)(6) allows the Court to make an assessment as to whether

the plaintiff has stated a claim upon which relief may be granted. Under the

Supreme Court’s articulation of the Rule 12(b)(6) standard in Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 554-56 (2007), the Court must construe

the complaint in favor of the plaintiff, accept the allegations of the complaint

as true, and determine whether plaintiff=s factual allegations present

plausible claims. A’[N]aked assertion[s]= devoid of >further factual

enhancement=@ are insufficient to Astate a claim to relief that is plausible on

its face@. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly,

550 U.S. at 557, 570). To survive a Rule 12(b)(6) motion to dismiss,

plaintiff=s pleading for relief must provide Amore than labels and
                                       -4-
Case 2:20-cv-10752-GCS-APP ECF No. 24, PageID.348 Filed 01/04/21 Page 5 of 11




conclusions, and a formulaic recitation of the elements of a cause of action

will not do.@ D=Ambrosio v. Marino, 747 F.3d 378, 383 (6th Cir. 2014)

(quoting Twombly, 550 U.S. at 555) (other citations omitted). Even though

the complaint need not contain Adetailed@ factual allegations, its Afactual

allegations must be enough to raise a right to relief above the speculative

level on the assumption that all the allegations in the complaint are true.@

New Albany Tractor, Inc. v. Louisville Tractor, Inc., 650 F.3d 1046, 1051

(6th Cir. 2011) (citing Twombly, 550 U.S. at 555).

                                  ANALYSIS

      In its motion to dismiss, defendant argues several reasons that

plaintiff’s Second Amended Complaint fails to state a claim under 47 U.S.C.

§ 227(b)(1)(A). First, defendant argues that plaintiff has not plausibly

alleged that an ATDS was used to call his phone number. Next, defendant

contends it can show that it had express prior consent to call plaintiff’s

phone number, or at least permission by someone with apparent authority,

and immediately ceased calling plaintiff once consent was revoked. Lastly,

defendant argues that plaintiff’s 47 U.S.C. §227(c)(5) claim that defendant

made unsolicited telephone calls of a commercial nature to plaintiff’s

cellphone despite the number being registered with the National Do Not

Call Registry fails due to the established business relationship exception.


                                      -5-
Case 2:20-cv-10752-GCS-APP ECF No. 24, PageID.349 Filed 01/04/21 Page 6 of 11




I.    Use of an ATDS

      The TCPA prohibits the use of an automatic telephone dialing system

(“ATDS”) to call someone who has not given prior consent to be called.

The TCPA defines an ATDS as “equipment which has the capacity (a) to

store or produce telephone numbers to be called, using a random or

sequential number generator; and (B) to dial such numbers.” 47 U.S.C.

§227(a)(1).

      Plaintiff expressly alleges that the calls defendant made to his

telephone were initiated with an ATDS (ECF No. 14; Second Amended

Complaint ¶¶ 1, 11, 14, 37). In support of this assertion, plaintiff cites to a

conversation he had with a representative of defendant, in which the

representative explained that, “I guess what happens is once you put your

information online, we don’t actually call you, the system calls.” (ECF No.

14; Second Amended Complaint ¶ 32).

      There is a circuit split regarding what constitutes an ATDS. The

Seventh and Eleventh Circuits take a narrow view of the definition of an

ATDS, giving credence to a strict grammatical reading of the statute and

concluding that an ATDS must include a random or sequential number

generation. See Gadelhak v. AT&T Servs., Inc., 950 F.3d 458 (7th Cir.

2020); Glasser v. Hilton Grand Vacations Co., 948 F.3d 1301 (11th Cir.


                                      -6-
Case 2:20-cv-10752-GCS-APP ECF No. 24, PageID.350 Filed 01/04/21 Page 7 of 11




2020). The Second and Ninth Circuits have applied a broader definition,

finding that systems, generally referred to as predictive dialers, that call

from a stored list of number are sufficiently automatic to be considered an

ATDS. See Marks v. Crunch San Diego, LLC, 904 F.3d 1041, 1052 (9th

Cir. 2018); Duran v. La Boom Disco, Inc., 955 F.3d 279, (2d Cir. 2020).

         On July 29, 2020, the Sixth Circuit issued an opinion expressing its

agreement with the Second and Ninth Circuits, holding that that the TCPA’s

statutory definition of an ATDS includes telephone equipment that can

automatically dial phone numbers stored in a list. Allan v Pa. Higher Educ.

Assistance Agency, 968 F.3d 567, 580 (6th Cir. 2020). The Sixth Circuit

did not read the statute to require that the stored numbers be randomly or

sequentially generated.

         The Supreme Court is poised to resolve this circuit split in the case of

Duguid v. Facebook, Inc. The issue before the Supreme Court is whether

the definition of an ATDS in the TCPA encompasses any device that can

store and automatically dial telephone numbers, even if the device does not

use a random or sequential number generator. Case No. 19-511 (cert.

granted July 9, 2020, oral argument held December 8, 2020). Until that

time, this court is bound by the precedent set forth by the Sixth Circuit in

Allan.


                                        -7-
Case 2:20-cv-10752-GCS-APP ECF No. 24, PageID.351 Filed 01/04/21 Page 8 of 11




      By pleading that the dialing system used by defendant stored his

telephone number and repeatedly called the phone number, as supported

by the transcript of the phone call between plaintiff and defendant’s agent,

plaintiff has stated a plausible cause of action under § 227(b)(1)(A)(iii) and

Allan, 968 F.3d at 580. Until discovery is conducted on the type of system

defendant used to make the calls to plaintiff’s telephone number, plaintiff

would not have the ability to know the technical specifications of the system

employed. With respect to the key element of ATDS use, the plaintiff

alleges defendant’s agent said that “the system calls you once you put in

your number.” Viewing the complaint in the light most favorable to plaintiff,

the court finds that plaintiff has plausibly demonstrated that the equipment

defendant used to make the calls to his telephone was an ATDS.

II.   Express Prior Consent

      Next, defendant contends that it obtained plaintiff’s phone number as

part of a direct application for information, voluntarily and consensually.

Therefore, defendant argues, it had express consent from plaintiff to make

calls to his telephone number. Furthermore, because defendant stopped

calling plaintiff’s phone as soon as plaintiff revoked his consent, defendant

maintains that he did not violate the TCPA.




                                      -8-
Case 2:20-cv-10752-GCS-APP ECF No. 24, PageID.352 Filed 01/04/21 Page 9 of 11




        Defendant relies on Allan to support this argument. In Allan, the

plaintiffs submitted a written request for forbearance on a student loan

serviced by the defendant. In so doing, the court acknowledged that

plaintiffs consented to receiving calls from defendant to their cell phones.

968 F.3d at 569. However, this consent was subsequently revoked by the

plaintiffs, and plaintiffs’ allegations that defendant violated the TCPA were

based only on the subsequent unconsented-to calls. Id. at 570.

       Defendant argues that because each of its calls to plaintiff’s

telephone was made after receiving consent, and that it ceased making

calls after plaintiff revoked his consent, it did not violate the TCPA. The

problem with defendant’s argument is that, at least at this stage of the

litigation, there is no evidence that plaintiff gave his consent to receive calls

from defendant. Defendant’s own investigation revealed that Customer,

not plaintiff, gave consent to receive calls. At this point, there is no

evidence that Customer was authorized by plaintiff to provide consent to

receive calls from defendant on his behalf.

III.   Apparent authority

       Defendant alternatively asserts that the Customer had apparent

authority to authorize defendant to call plaintiff’s phone number. Defendant

asserts that apparent authority was established because Customer asked


                                      -9-
Case 2:20-cv-10752-GCS-APP ECF No. 24, PageID.353 Filed 01/04/21 Page 10 of 11




defendant to call plaintiff’s number when it filled out an application inquiring

into defendant’s products. “Apparent authority must be traceable to the

principal and cannot be established by the acts and conduct of the agent.”

Meretta v. Peach, 195 Mich. App. 695, 699 (1992) (citation omitted). By

focusing on the acts of the Customer, defendant cannot establish apparent

authority.

IV.   Established Business Relationship

      Plaintiff claims that defendant also violated Section 227(c)(5) of the

TCPA, which generally prohibits companies from making more than one

telephone call within any twelve-month period to an individual who

subscribes to the National Do Not Call registry. There is an exception to

this prohibition when the parties have an established business relationship.

Defendant argues that it had an established business relationship with

plaintiff based on the online inquiry submitted by the Customer.

      The purpose of the established business relationship is that the FCC

does not desire to interfere with ongoing business relationships. See 7

F.C.C.R. 8752, 8779 n.87 (Oct. 1992). However, plaintiff has alleged that

he had no prior or current business relationship with defendant (Second

Amended Complaint, ¶ 13). For the same reasons that this court cannot

conclude that plaintiff gave the Customer apparent authority to consent to


                                     - 10 -
Case 2:20-cv-10752-GCS-APP ECF No. 24, PageID.354 Filed 01/04/21 Page 11 of 11




receive calls from defendant, at this pre-discovery stage of litigation the

court cannot conclude that plaintiff and defendant had an established

business relationship for purposes of the TCPA.

                                   CONCLUSION

      For the reasons stated above, defendant’s motion to dismiss

is denied. Defendant shall file an Answer to the Second Amended

Complaint by January 18, 2021.

Dated: January 4, 2021
                                          s/George Caram Steeh
                                          GEORGE CARAM STEEH
                                          UNITED STATES DISTRICT JUDGE


                               CERTIFICATE OF SERVICE

                Copies of this Order were served upon attorneys of record on
                    January 4, 2021, by electronic and/or ordinary mail.

                                     s/Brianna Sauve
                                       Deputy Clerk




                                          - 11 -
